Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been cancelled. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 1, “configyured” should be -configured-.  In line 2, the capital “A” should be a lower case -a-.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 21, 23, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preining (PGPub 2016/0194053).
`Regarding claim 15, Preining teaches a drive system for an electrically operable bicycle comprising: an electric drive (electric motor 2) including a housing (see Figure 1); and at least one first mounting part 7 and at least one second mounting part 8, which are fastened at the housing and are configured for being fastened at a frame component 14 of the bicycle, wherein the first mounting part is situated at a first side of the electric drive, and the second mounting part is situated at a second side of the electric drive, opposite the first side (see Figures 1 and 2).
Regarding claim 16, Preining teaches that the first mounting part and the second mounting part each include first passage openings at 12 and second passage openings at 9, the first passage openings being configured to accommodate connecting parts 12 , the connecting parts fastening the first mounting part and the second mounting part at the frame component and the second passage openings being configured to accommodate second connecting parts 12, the second connecting parts being configured to fasten the first mounting part and the second mounting part at the housing.  
Regarding claim 21, Preining teaches an even number of the first and second mounting parts.
Regarding claim 23, Preining shows an overlap in the area of greater than 50% between each of the first and second mounting parts and the housing, in top view, in parallel to a central axis of a driving shaft (see Figure 3 and 4). 
	Regarding claim 32, Preining teaches a bicycle, comprising: a drive system including: an electric drive (motor 2) including a housing (illustrated); and at least one first mounting part 7 and at least one second mounting part 8, which are fastened at the housing and are configured for being fastened at a frame component of the bicycle, wherein the first mounting part is situated at a first side of the electric drive, and the second mounting part is situated at a second side of the electric drive, opposite the first side.  

Claim(s) 15, 21, 22, 24, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watarai et al. (PGPub 2017/0016526).
Regarding claim 15, Watarai teaches a drive system 10 for an electrically operable bicycle, comprising: an electric drive (motor 14) including a housing; and at least one first mounting part 28 and at least one second mounting part 30, which are fastened at the housing and are configured for being fastened at a frame component of the bicycle, wherein the first mounting part is situated at a first side of the electric drive, and the second mounting part is situated at a second side of the electric drive, opposite the first side (see Figure 1).
Regarding claim 21, a number of the first and second mounting parts is even (four). 
Regarding claim 22, the first mounting part and/or the second mounting part partially projects beyond the housing and, between each other, define a receiving space, through which an electrical connection 18C (see Figure 2) of the electric drive extends to a power store of the bicycle.  
Regarding claim 24, Watarai teaches a nut  situated at each of the first and second mounting part or at least one passage opening of the first and second mounting parts includes a female thread (threaded openings in mounting parts 28, 30, form nuts for bolts 32).  
Regarding claim 32, Watarai teaches a bicycle, comprising: a drive system 10 including: an electric drive 14 including a housing 22, 24, and at least one first mounting part 28 and at least one second mounting part 30, which are fastened at the housing and are configured for being fastened at a frame component 14 of the bicycle, wherein the first mounting part is situated at a first side of the electric drive, and the second mounting part is situated at a second side of the electric drive, opposite the first side.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20, 25, 28, and 31, are rejected under 35 U.S.C. 103 as being unpatentable over Preining in view of Aiba (USPN 4,412,597).
Regarding claim 17, Preining shows flat mounting parts, not mounting parts each including at least a first flat area and a second flat area, which are connected to each other via a transition area, the first flat area and the second flat area are in parallel to one another.  
Aiba shows motor mounting parts 54, 55, each including at least a first flat area and a second flat area, which are connected to each other via a transition area, the first flat area and the second flat area are in parallel to one another (see parts 54 and 55 in Figure 2).  
It would have been obvious to one of ordinary skill in the art to configure the mounting parts of Preining with parallel are connected by a transition area, as taught by Aiba, in order to adapt the mounting parts to surfaces that are not aligned.
Regarding claim 18, the first mounting part and the second mounting part are each a flat sheet.   
Regarding claim 19 and 31, the mounting parts of the combination are relatively thin so the transition area is configured to deform, absorb and dampen oscillations or vibrations between the two first and second flat areas.  A transfer of oscillations and vibrations from the drive to the frame component is damped in the process.  
Regarding claim 20, all of the second passage openings which are configured for connection to the frame component, are situated at the first flat area and all first passage openings, which are configured for connection to the housing of the electric drive, being situated at the second flat area.  
Regarding claims 25 and 28, Preining lacks a damping element between the mounting parts and the housing or frame.  However, Aiba shows a damping element 81 (a rubber spring; see Figure 3) between the mounting parts and the housing.  It would have been obvious to one of ordinary skill in the art to provide a damping element between the first and second mounting parts and the housing and/or between the first and second mounting parts and the frame component, as taught by Aiba, in order to dampen shocks between the motor and the frame.  

Allowable Subject Matter
Claims 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson, Fujiyama, Fournier, and Ishihara show motor mounting structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/